 

Exhibit 10.2

 

COOPERATION AGREEMENT

 

This Cooperation Agreement (this “Agreement”), effective as of January 8, 2019
(the “Effective Date”), is entered into by and among ClearSign Combustion
Corporation, a Washington corporation (the “Company” or “ClearSign”), MDB
Capital Group LLC and Christopher Marlett, (each, a “MDB Party” and
collectively, the “MDB Parties”). ClearSign and the MDB Parties are together
referred to herein as the “Parties,” and each, a “Party.”

 

WHEREAS, Mr. Anthony DiGiandomenico, a minority owner of MDB Capital Group LLC
filed a preliminary consent solicitation statement on Schedule 14A with the
Securities and Exchange Commission (the “SEC”) on November 9, 2018, as
supplemented by the revised preliminary consent statement on Schedule 14A, filed
with the SEC on December 6, 2018 (such preliminary consent statement, as
supplemented and revised, the “Consent Solicitation Statement”);

 

WHEREAS, Mr. DiGiandomenico submitted a demand for list materials and other
books and records of ClearSign related to the shares of ClearSign’s common
stock, par value $0.0001 per share (the “Common Stock”) pursuant to Section
23B.16.020 of the Washington Business Corporation Act on November 26, 2018;

 

WHEREAS, Stephen E. Pirnat announced his retirement from ClearSign as Chief
Executive Officer on October 1, 2018, effective as of December 31, 2018, the
expiration date of his employment agreement;

 

WHEREAS, on January 7, 2019, ClearSign filed a Current Report on Form 8-K
disclosing that Mr. Pirnat resigned from the ClearSign Board of Directors (the
“Board”) effective December 31, 2018;

 

WHEREAS, at the close of business on January 4, 2019, Roberto Ruiz, Ph.D.,
retired from ClearSign as Chief Operating Officer;

 

WHEREAS, each of Messrs. Pirnat and Ruiz have been engaged by ClearSign as a
consultant immediately upon the effective date of his respective retirement;

 

WHEREAS, Scott Isaacson has announced to the Board his retirement from the
Board, effective as of the 2019 annual meeting of stockholders of ClearSign; and

 

WHEREAS, ClearSign has reached an agreement with Mr. DiGiandomenico, which
includes entry into this Agreement by the MDB Parties with respect to certain
matters, as provided for in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:



 

 

 

 

1.             Standstill by MDB Parties. From the Effective Date until the
Termination Date (as defined below) (the “Standstill Period”) each MDB Party, on
behalf of itself and its Affiliates, agrees not to submit or make a written
request to call a special meeting of the Company’s stockholders for the purpose
of effecting a change in the directors of ClearSign (the solicitation(s) related
to the Consent Solicitation Statement and/or such written request to call a
special meeting or any similar meeting of the Company’s stockholders, the
“Solicitation”) in connection with the Solicitation.  Each MDB Party hereby
further agrees that it will, and that it will cause its Affiliates to,
immediately cease to participate for itself in the subject of the Solicitation.

 

2.             Voting. During the Standstill Period, each of the MDB Parties
agrees that it will appear in person or by proxy at each annual or special
meeting of stockholders of ClearSign (including any adjournment, postponement,
rescheduling or continuation thereof), whether such meeting is held at a
physical location or virtually by means of remote communications, and vote (or
execute a consent with respect to) all shares of Common Stock beneficially owned
by such MDB Party in accordance with the Board’s recommendations with respect to
(i) each election of directors and any removal of directors and (ii) the
ratification of the appointment of the Company’s independent registered public
accounting firm. For clarity, this voting agreement is intended to be limited
solely to the two aforementioned stated purposes, and for additional clarity the
MDB Parties shall be permitted to vote in their respective discretion on any
other proposal of the Company or the stockholders, including in respect of any
Extraordinary Transaction (as defined below).

 

3.Mutual Non-Disparagement.

 

(a)          Subject to Section 4, each MDB Party agrees that, during the
Standstill Period, it shall not, directly or indirectly, in any capacity or
manner, make, express, transmit, speak, write, verbalize or otherwise
communicate in any way (or cause, further, assist, solicit, encourage, support
or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory or critical of, or negative toward, the
directors of ClearSign, or that might reasonably be construed to malign, harm,
disparage, defame or damage the reputation or good name of (i) ClearSign, (ii)
ClearSign’s business, except as may be required by reason of such MDB Party’s
role as or employment in a broker-dealer or as a broker-dealer in the ordinary
course, and/or (iii) any of the directors of ClearSign.

 

(b)          ClearSign hereby agrees that, during the Standstill Period, it
shall not, directly or indirectly, in any capacity or manner, make, express,
transmit, speak, write, verbalize or otherwise communicate in any way (or cause,
further, assist, solicit, encourage, support or participate in any of the
foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether verbal, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory or critical of, or negative toward, any MDB Party, or that might
reasonably be construed to malign, harm, disparage, defame or damage the
reputation or good name of any MDB Party.

 

 2 

 

 

(c)          Nothing in this Section 3 or elsewhere in this Agreement shall
prohibit any Party from making any statement or disclosure required under the
federal securities laws or other applicable laws (including to comply with any
subpoena or other legal process from any governmental or regulatory authority
with competent jurisdiction over the relevant Party hereto) or stock exchange
regulations; provided, however, that, unless prohibited under applicable law,
such Party must provide written notice to the other Party at least two (2)
business days prior to making any such statement or disclosure required under
the federal securities laws or other applicable laws or stock exchange
regulations that would otherwise be prohibited by the provisions of this
Section 3, and reasonably consider any comments of such other Party.

 

(d)          The limitations set forth in Section 3(a) and 3(b) shall not
prevent any Party from responding to any public statement made by the other
Party of the nature described in Section 3(a) and 3(b) if such statement by the
other Party was made in breach of this Agreement.

 

4.Standstill.

 

(a)          During the Standstill Period, unless otherwise (i) approved by the
Board or by the Company or (ii) as required by reason of employment in a
broker-dealer or as a broker-dealer in the ordinary course, each MDB Party shall
not directly or indirectly:

 

(i)          make any public announcement or proposal with respect to, or offer,
seek, propose or indicate an interest in, (A) any form of business combination
or acquisition or other transaction relating to a material amount of assets or
securities of ClearSign or any of its subsidiaries, (B) any form of
restructuring, recapitalization or similar transaction with respect to ClearSign
or any of its subsidiaries, or (C) any form of tender or exchange offer for
shares of Common Stock, whether or not such transaction involves a Change of
Control (as defined below) of ClearSign;

 

(ii)         in respect of those matters enumerated in Section 2 hereof, engage
in any solicitation of proxies or written consents to vote any voting securities
of ClearSign, or conduct any type of binding or nonbinding referendum with
respect to any voting securities of ClearSign, or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies (or written
consents) with respect to, or from the holders of, any voting securities of
ClearSign or otherwise become a “participant” in a “solicitation” as such terms
are defined in Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of
Regulation 14A, respectively, under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), to vote any securities of ClearSign (including by
initiating, encouraging or participating in any “withhold” or similar campaign);

 

 3 

 

 

(iii)        sell, offer or agree to sell directly or indirectly, through swap
or hedging transactions or otherwise, the securities of ClearSign or any rights
decoupled from the underlying securities held by any of the MDB Parties to any
person not (A) a party to this Agreement, (B) a member of the Board, (C) an
officer of ClearSign or (D) an Affiliate of any Party (any person not set forth
in clauses (A) through (D) shall be referred to as a “Third Party”) that would
knowingly (after due inquiry) result in such Third Party, together with its
Affiliates, owning, controlling or otherwise having any beneficial or other
ownership interest representing in the aggregate in excess of (4.9%) of the
shares of Common Stock outstanding at such time;

 

(iv)        take any public action in support of or make any public proposal or
request that constitutes: (A) advising, controlling, changing or influencing any
director or the management of ClearSign, including, but not limited to, any
plans or proposals, and/or consenting to the calling of any special meeting of
stockholders to effect such plans or proposals, to change the number or term of
directors or to fill any vacancies on the Board, except as set forth in this
Agreement, (B) any material change in the capitalization, stock repurchase
programs and practices or dividend policy of ClearSign, (C) any other material
change in ClearSign’s management, business or corporate structure, (D) seeking
to have ClearSign waive or make amendments or modifications to the Articles of
Incorporation, as amended, and/or the Bylaws of ClearSign (together, the
“Governing Materials”) or any other actions that may impede or facilitate the
acquisition of control of ClearSign by any person, (E) causing a class of
securities of ClearSign to be delisted from, or to cease to be authorized to be
quoted on, any securities exchange or (F) causing a class of securities of
ClearSign to become eligible for termination of registration pursuant to Section
12(g)(4) of the Exchange Act;

 

(v)         act by making public announcements or speaking to reporters or
members of the media (whether “on the record” or on “background” or “off the
record”), to seek to influence ClearSign’s stockholders, management or the Board
with respect to ClearSign’s policies, operations, balance sheet, capital
allocation, marketing approach, business configuration, Extraordinary
Transactions or strategy or to obtain representation of the Board or seek the
removal of any director in any manner, except as expressly permitted by this
Agreement;

 

(vi)        call or seek to call, or request the call of, alone or in concert
with others, any meeting of stockholders, whether or not such a meeting is
permitted by the Governing Materials, including a “town hall meeting”;

 

(vii)       deposit any shares of Common Stock in any voting trust or subject
any shares of Common Stock to any arrangement or agreement with respect to the
voting of any shares of Common Stock (other than any such voting trust,
arrangement or agreement solely among the MDB Parties that is otherwise in
accordance with this Agreement) the intention of which is to circumvent any of
the restrictions on the MDB Parties under this Agreement;

 4 

 

 

(viii)      form, join or in any other way participate in any “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock; provided, however, that nothing herein shall limit the ability of an
Affiliate of an MDB Party to join the “group” with any other MDB Party or
Affiliate thereof following the execution of this Agreement, so long as any such
Affiliate agrees in writing to be subject to, and bound by, the terms and
conditions of this Agreement and, if required under the Exchange Act, files a
Schedule 13D or an amendment thereof, as applicable, within five (5) business
days after disclosing that the MDB Party has formed a group with such Affiliate;

 

(ix)         make any request or submit any proposal to amend or waive the terms
of this Section 4 other than through non-public communications with ClearSign
that would not be reasonably likely to trigger public disclosure obligations for
any Party;

 

(x)          comment publicly about or disclose in a manner that could
reasonably be expected to become public any intent, purpose, plan or proposal
with respect to any transactions involving ClearSign, any director or the
Company’s management, policies, strategy, operations, financial results or
affairs, any of its securities or assets, or this Agreement that is inconsistent
with the provisions of this Agreement; or

 

(xi)         enter into any discussions, negotiations, agreements or
understandings with any person with respect to any action that the MDB Parties
are prohibited from taking pursuant to this Section 4.

 

Notwithstanding anything to the contrary contained in this Section 4, the MDB
Parties shall not be prohibited or restricted from: (A) communicating privately
with the Board or any officer or director of ClearSign, in the manner set forth
for communicating with the Company in the Company Policies, regarding any
matter, so long as such communications are not intended to, and would not
reasonably be expected to, require any public disclosure of such communications
by any of the MDB Parties or their respective Affiliates or ClearSign or its
Affiliates or any Third Party, subject in any case to any confidentiality
obligations to ClearSign of any such director or officer and applicable law,
rules or regulations; or (B) taking any action necessary to comply with any law,
rule or regulation or any action required by any governmental or regulatory
authority or stock exchange that has, or may have, jurisdiction over any MDB
Party or (C) generally fulfilling its obligations to its clients in its role as
a broker-dealer or an employee of a broker-dealer, provided that a breach by the
MDB Parties of this Agreement is not the cause of the applicable requirement.

 

(b)          The provisions of this Section 4 shall not limit in any respect the
actions of any director of ClearSign in his or her capacity as such, recognizing
that such actions are subject to such director’s fiduciary duties to ClearSign
and its stockholders and any then applicable Company policies (it being
understood and agreed that neither the MDB Parties nor any of their Affiliates
shall seek to do indirectly through Jim Simmons and/or Bruce Pate (or, as
applicable, the alternate director candidate identified, selected and mutually
agreed upon by the Board and Mr. DiGiandomenico) anything that would be
prohibited if done by any of the MDB Parties or their Affiliates). The
provisions of this Section 4 shall also not prevent the MDB Parties from freely
voting their shares of Common Stock (except as otherwise provided in Sections 2
and 4 hereto).

 

 5 

 

 

(c)          During the Standstill Period, each MDB Party shall refrain from
taking any actions which could have the effect of encouraging or influencing
other stockholders of ClearSign or any other persons to engage in actions which,
if taken by any MDB Party, would violate this Agreement, except as may be
required by reason of such MDB Party’s role as or employment in a broker-dealer
or as a broker-dealer in the ordinary course.

 

(d)          Notwithstanding anything contained in this Agreement to the
contrary, the provisions of this Agreement shall automatically terminate upon
the occurrence of a Change of Control transaction (as defined below) involving
ClearSign.

 

5.             Representations and Warranties of ClearSign. ClearSign represents
and warrants to the MDB Parties that (i) ClearSign has the corporate power and
authority to execute this Agreement and to bind it thereto, (ii) this Agreement
has been duly and validly authorized, executed and delivered by ClearSign,
constitutes a valid and binding obligation and agreement of ClearSign, and is
enforceable against ClearSign in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights and remedies of creditors and subject to general equity
principles, and (iii) the execution, delivery and performance of this Agreement
by ClearSign does not and will not violate or conflict with (A) any law, rule,
regulation, order, judgment or decree applicable to it, or (B) result in any
breach or violation of or constitute a default (or an event which with notice or
lapse of time or both could become a default) under or pursuant to, or result in
the loss of a material benefit under, or give any right of termination,
amendment, acceleration or cancellation of, any organizational document, or any
material agreement, contract, commitment, understanding or arrangement to which
ClearSign is a party or by which it is bound.

 

6.             Representations and Warranties of the MDB Parties. Each MDB Party
represents and warrants to ClearSign that (i) this Agreement has been duly and
validly authorized, executed and delivered by such MDB Party, and constitutes a
valid and binding obligation and agreement of such MDB Party, enforceable
against such MDB Party in accordance with its terms, except as enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
and remedies of creditors and subject to general equity principles, (ii) such
MDB Party has the power and authority to execute this Agreement and any other
documents or agreements entered into in connection with this Agreement on behalf
of itself and the applicable Affiliate of a MDB Party, and (iii) the execution,
delivery and performance of this Agreement by such MDB Party does not and will
not violate or conflict with (A) any law, rule, regulation, order, judgment or
decree applicable to it, or (B) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which such member is a
party or by which it is bound.

 

 6 

 

 

7.             SEC Filings. No later than two (2) business days following the
date of this Agreement, ClearSign shall file with the SEC a Current Report on
Form 8-K reporting its entry into this Agreement and appending this Agreement as
an exhibit thereto (the “Form 8-K”). The Form 8-K shall be consistent with the
terms of this Agreement. ClearSign shall provide the MDB Parties with a
reasonable opportunity to review and comment on the Form 8-K prior to the filing
with the SEC and consider in good faith any comments of the MDB Parties.

 

8.             Term; Termination. The term of this Agreement shall commence on
the Effective Date and shall continue until the earlier of (i) the day
immediately following the date of the 2020 Annual Meeting actually held in 2020
or (ii) December 31, 2020 (the “Termination Date”).

 

9.             Expenses. Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated hereby.

 

10.           No Other Discussions or Arrangements. The MDB Parties represent
and warrant that, as of the date of this Agreement, except as described herein,
specifically disclosed to ClearSign in writing prior to the Effective Date
and/or are reflected on the books and records of the Company, the MDB Parties
have not entered into, directly or indirectly, any agreements or understandings
with any person (other than their own representatives) with respect to any
potential transaction involving ClearSign or the voting or disposition of any
securities of ClearSign.

 

11.           Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Washington
without giving effect to any choice or conflict of law provision or rule that
would cause the application of laws of any jurisdiction other than those of the
State of Washington. Each Party agrees that it shall bring any suit, action or
other proceeding in respect of any claim arising out of or related to this
Agreement (each, an “Action”) exclusively in (A) the United States District
Court for the District of Western Washington in Seattle, Washington, (B) in the
event (but only in the event) that such court does not have subject matter
jurisdiction over such Action, the Washington State Superior Court for King
County or (C) in the event (but only in the event) such courts identified in
clauses (A) and (B) do not have subject matter jurisdiction over such Action,
any other Washington state court in King County (collectively, the “Chosen
Courts”), and, solely in connection with an Action, (i) irrevocably submits to
the exclusive jurisdiction of the Chosen Courts, (ii) irrevocably submits to the
exclusive venue of any such Action in the Chosen Courts and waives any objection
to laying venue in any such Action in the Chosen Courts, (iii) waives any
objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any Party hereto and (iv) agrees that service of process upon
such Party in any such Action shall be effective if notice is given in
accordance with Section 15 of this Agreement. Each Party agrees that a final
judgment in any Action brought in the Chosen Courts shall be conclusive and
binding upon each of the Parties and may be enforced in any other courts the
jurisdiction of which each of the Parties is or may be subject, by suit upon
such judgment.

 

 7 

 

 

12.           Waiver of Jury Trial. EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (I) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (II) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (III) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12.

 

13.           Specific Performance. Each of the Parties acknowledges and agrees
that irreparable injury to the other Parties would occur in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that such injury would not be adequately
compensable by the remedies available at law (including the payment of money
damages). It is accordingly agreed that each of the Parties (the “Moving Party”)
shall be entitled to specific enforcement of, and injunctive or other equitable
relief as a remedy for any such breach or to prevent any violation or threatened
violation of, the terms hereof, and the other Parties will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
The Parties further agree to waive any requirement for the security or posting
of any bond in connection with any such relief. The remedies available pursuant
to this Section 13 shall not be deemed to be the exclusive remedies for a breach
of this Agreement but shall be in addition to all other remedies available at
law or equity.

 

14.           Certain Definitions. As used in this Agreement:

 

(a)          “Affiliate” shall mean a person that is directly, or indirectly
through one or more intermediaries, controlled by, or is under common control
with, an MDB Party, including, for the avoidance of doubt, persons who become
Affiliates subsequent to the date of this Agreement, provided, however, for the
avoidance of doubt the term Affiliate will not include any direct or indirect
employees, consultants or agents of an MDB Party;

 

(b)           “beneficial owner”, “beneficial ownership” and “beneficially own”
shall have the same meanings as set forth in Rule 13d-3 promulgated by the SEC
under the Exchange Act;

 

(c)          “business day” shall mean any day other than a Saturday, Sunday or
day on which the commercial banks in the State of New York are authorized or
obligated to be closed by applicable law;

 

(d)          a “Change of Control” transaction shall be deemed to have taken
place if (A) any person is or becomes a beneficial owner, directly or
indirectly, of securities of ClearSign representing more than fifty percent
(50%) of the equity interests and voting power of ClearSign’s then-outstanding
equity securities or (B) ClearSign enters into a stock-for-stock transaction
whereby immediately after the consummation of the transaction ClearSign’s
stockholders retain less than fifty percent (50%) of the equity interests and
voting power of the surviving entity’s then-outstanding equity securities;

 

 8 

 

 

(e)           “Extraordinary Transaction” shall mean any equity tender offer,
equity exchange offer, merger, acquisition, business combination, or other
transaction with a Third Party that, in each case, would result in a Change of
Control of ClearSign, liquidation, dissolution or other extraordinary
transaction involving a majority of its equity securities or a majority of its
assets, and, for the avoidance of doubt, including any such transaction with a
Third Party that is submitted for a vote of ClearSign’s stockholders;

 

(f)          “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind, structure or nature.

 

15.           Notices. All notices, requests, consents, claims, demands,
waivers, and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or email (with confirmation of transmission) if sent during normal
business hours of ClearSign, and on the next business day if sent after normal
business hours of ClearSign; or (d) on the third day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the addresses set forth
in this Section 15 (or to such other address that may be designated by a Party
from time to time in accordance with this Section 15).

 

If to ClearSign, to its address at:   ClearSign Combustion Corporation 12870
Interurban Avenue South Seattle, WA 98168 Attention: Robert T. Hoffman Sr.  
With a copy (which shall not constitute notice) to:   Vinson & Elkins L.L.P. 666
Fifth Avenue, 26th Floor New York, NY 10103-0040 Attention: Lawrence S. Elbaum  
Patrick Gadson   If to an MDB Party, to the address at:   2425 Cedar Springs
Road Dallas, TX 75201 Attention: Christopher A. Marlett   With a copy (which
shall not constitute notice) to:   Golenbock Eiseman Assor Bell & Peskoe 711
Third Avenue – 17th Floor New York, NY 10017 Attention: Andrew Hudders

 

 9 

 

 

16.           Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings, agreements,
representations, and warranties, both written and oral, with respect to such
subject matter. This Agreement may only be amended, modified or supplemented by
an agreement in writing signed by each Party.

 

17.           Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

18.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

19.           Assignment. No Party may assign any of its rights or delegate any
of its obligations hereunder without the prior written consent of the other
Parties, provided that each Party may assign any of its rights and delegate any
of its obligations hereunder to any person or entity that acquires substantially
all of that Party’s assets, whether by stock sale, merger, asset sale or
otherwise. Any purported assignment or delegation in violation of this
Section 19 shall be null and void. No assignment or delegation shall relieve the
assigning or delegating Party of any of its obligations hereunder. This
Agreement is for the sole benefit of the Parties and their respective successors
and permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

20.           Waivers. No waiver by any Party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

 10 

 

 

21.           Public Announcement. Promptly following the execution of this
Agreement, ClearSign shall issue a press release (the “Press Release”).
ClearSign shall provide the MDB Parties with a reasonable opportunity to review
and comment on the Press Release prior to its release and consider in good faith
any comments of the MDB Parties. Prior to the issuance of the Press Release,
neither ClearSign nor any MDB Parties shall issue any press release or make any
public announcement regarding this Agreement or take any action that would
require public disclosure thereof without the prior written consent of the other
Party.

 

[Remainder of Page Intentionally Left Blank]

 

 11 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

  CLEARSIGN:       CLEARSIGN COMBUSTION CORPORATION         By: /s/ Robert T.
Hoffman Sr.   Name: Robert T. Hoffman Sr.   Title: Interim Chief Executive
Officer

 

Signature Page to

MDB Cooperation Agreement

 

 

 

 



  MDB PARTIES:       CHRISTOPHER A. MARLETT       /s/ Christopher A. Marlett    
  mdb capital group llc        By: /s/ Christopher A. Marlett   Name:
CHRISTOPHER A. MARLETT   Title: Authorized Signatory



 

Signature Page to

MDB Cooperation Agreement

 

 

